Order, Supreme Court, New York County (Rosalyn Richter, J.), entered June 26, 2003, which sua sponte transferred this action to the Surrogate’s Court, unanimously affirmed, without costs.
In this action involving title to a building at 131 West 122nd Street in Manhattan, in which plaintiff, as assignee of a purported cousin of Raymond Springer who died intestate in 1994, alleges that the building was wholly owned by Springer through a wholly-owned corporation and was fraudulently transferred to defendants, the motion court properly found that the issues presented “are within the particular expertise of Surrogate’s Court, which already has held a hearing to ascertain possible distributees of this estate.” Under the circumstances, it was an appropriate exercise of the court’s discretion (CPLR 325 [e]) to sua sponte transfer this matter to the Surrogate’s Court for determination of defendants’ cross motions to dismiss (see Carmel v Shor, 250 AD2d 475 [1998]). Concur—Tom, J.P., Andrias, Saxe, Williams and Sweeny, JJ.